DETAILED ACTION   

Claim Objections
1.	Claims 1 - 3, 7, 10, 14, 17 are objected to because of the following informalities:
          In claim 1, lines 14 - 17, “the sidewall spacer structure has an inner portion whose lower surface corresponds to a lower surface of the lower electrode, and an outer portion whose lower surface is higher than the lower surface of the inner portion and corresponds to the lower electrode” should be changed to “the sidewall spacer structure has a lower surface of an inner portion corresponds to a lower surface of the lower electrode, and a lower surface of an outer portion is higher than the lower surface of the inner portion and corresponds to the lower electrode” for a clarity.
          In claim 2, line 6, “the peripheral portion” should be changed to “the peripheral portion of the lower electrode”
          In claim 3, lines 1, 2, “the peripheral portion” should be changed to “the peripheral portion of the lower electrode”
          In claim 7, lines 1, 2, “the other” should be changed to “an other”
In claim 10, line 14, “inner sidewall” should be changed to “inner sidewall of the rectangular region”
In claim 10, line 15, “outer sidewall” should be changed to “outer sidewall of the rectangular region”
In claim 14, line 3, “a dielectric protection layer” should be changed to “the dielectric protection layer” in order to be consisting with “a dielectric protection layer” as defined in claims 12, 13.
In claim 17, line 1, “the conductive feature is a via” should be changed to “the conductive feature forming in a via” for a clarity.

	Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1 – 5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (2015/0311251) in view of WATANABE et al. (2016/0099288).
With regard to claim 1, YI e al. disclose an integrated circuit including a magnetoresistive random access memory (for example, see fig. 14, or 15) comprising:
a semiconductor substrate (for example, see paragraph [0023]);
a conductive line (112) disposed over the semiconductor substrate;
an etch stop layer (a dielectric layer 111 functioning as an etch stop layer) partially covering an upper surface of the conductive line (112);
a lower electrode (117A) over the etch stop layer (111);
a magnetic tunnel junction (118A) over a central portion of the lower electrode (117A), 
a top electrode (119A) over the MTJ (118A);
a dielectric layer (131) over the etch stop layer (111) and the lower electrode (117A); and
a sidewall spacer structure (123A) over a peripheral portion of the lower electrode (117A) and separating sidewalls of the MTJ (118A) from the dielectric layer (131), wherein the sidewall spacer structure (123A) has an inner portion (referred to as “123A1” by examiner’s annotation shown in fig. 14 below) whose lower surface (referred to as “A1” by examiner’s annotation shown in fig. 14 below) corresponds to a lower surface (referred to as “A2” by examiner’s annotation shown in fig. 14 below) of the lower electrode (117A), and an outer portion (referred to as “123A3” by examiner’s annotation shown in fig. 14 below) whose lower surface (referred to as “A3” by examiner’s annotation shown in fig. 14 below) is higher than the lower surface (A1) of the inner portion (123A1) and corresponds to the lower electrode (117A).

    PNG
    media_image1.png
    491
    688
    media_image1.png
    Greyscale

YI et al. do not clearly disclose the magnetic tunnel junction including an upper ferroelectric electrode, a lower ferroelectric electrode, and a barrier layer separating the upper ferroelectric electrode from the lower ferroelectric electrode.
However, WATANABE et al. disclose the magnetic tunnel junction (20) including an upper ferroelectric electrode (20), a lower ferroelectric electrode (21), and a barrier layer (22) separating the upper ferroelectric electrode (23) from the lower ferroelectric electrode (21).

    PNG
    media_image2.png
    405
    508
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the YI et al.’s device to have the magnetic tunnel junction including an upper ferroelectric electrode, a lower ferroelectric electrode, and a barrier layer separating the upper ferroelectric electrode from the lower ferroelectric electrode as taught by WATANABE et al. in order to enhance the magnetic properties and a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 2, YI e al. disclose the lower electrode (117A) includes a peripheral portion (referred to as “B” by examiner’s annotation shown in fig. 14 above) overlying the etch stop layer (111) and a central portion extending downward through the etch stop layer (111) to contact the upper surface of the conductive line (112), wherein a step portion (referred to as “117A1” by examiner’s annotation shown in fig. 14 below) of the lower electrode (117A) couples the central portion and the peripheral portion of the lower electrode (117A) to one another such that an upper surface (referred to as “B1” by examiner’s annotation shown in fig. 14 below) of the central portion is recessed relative to an upper surface (referred to as “B2” by examiner’s annotation shown in fig. 14 below) of the peripheral portion.

    PNG
    media_image3.png
    436
    674
    media_image3.png
    Greyscale



With regard to claim 3, YI e al. disclose the central portion, the step portion (117A1 as shown in fig. 14 above), and the peripheral portion are a continuous seamless body.
With regard to claim 4, YI e al. disclose the central portion of the lower electrode (117A) is substantially and continuously planar within an innermost perimeter of the step portion (117A1).
With regard to claim 5, YI e al. disclose the lower electrode (117A) is made of tantalum (for example, see paragraph [0027]).
With regard to claim 7, WATANABE et al. disclose the top ferromagnetic electrode (23) 
has a fixed magnetic orientation while the lower ferromagnetic electrode (21) has a variable magnetic orientation (free magnetic orientation having variable magnetic orientation). (for example, paragraph [0062], fig. 13).
With regard to claim 9, WATANABE et al. disclose a metal line (127A made of a same metal material as the layer 119A, functioning as a metal line; for example, see paragraph [0033]) over the top electrode (119A), wherein the metal line (127A) has a lower surface that is in direct contact with an upper surface of the top electrode (119A).

4.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (2015/0311251) in view of WATANABE et al. (2016/0099288) and further in view of Kang et al. (8,564,079).
With regard to claim 6, YI e al. and WATANABE et al. do not clearly disclose an uppermost surface of the etch stop layer resides at a first height as measured from an uppermost surface of the semiconductor substrate, and wherein an uppermost surface of the central portion of the lower electrode resides at a second height as measured from the uppermost surface of the semiconductor substrate, the first height being less than the second height.
However, Kang et al. disclose an uppermost surface of the etch stop layer (a dielectric layer 404 functioning as the etch stop layer) resides at a first height as measured from an uppermost surface of the semiconductor substrate (for example, see column 2, lines 17 — 19), and wherein an uppermost surface of the central portion of the lower electrode (407) resides at a second height as measured from the uppermost surface of the semiconductor substrate (for example, see column 2, lines 17 — 19), the first height being less than the second height. (because an uppermost surface of the etch stop layer 404 is lower than an uppermost surface of the central portion of the lower electrode 407). (For example, see fig. 4).

    PNG
    media_image4.png
    577
    855
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the YI e al. and WATANABE et al.’s device to have an uppermost surface of the etch stop layer resides at a first height as measured from an uppermost surface of the semiconductor substrate, and wherein an uppermost surface of the central portion of the lower electrode resides at a second height as measured from the uppermost surface of the semiconductor substrate, the first height being less than the second height as taught by Kang et al. in order to enhance the electrical connection between devices forming in the semiconductor substrate and MRAM for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
5. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al.
(2015/0311251) in view of WATANABE et al. (2016/0099288) and Lu et al. (9,614,143).
With regard to claim 8, Yi et al. and WATANABE et al. do not clearly disclose
an uppermost surface of the etch stop layer resides at a first height as measured from an uppermost surface of the semiconductor substrate, wherein a lowermost surface of the lower ferroelectric electrode resides at a second height as measured from an uppermost surface of the semiconductor substrate, the first height being less than the second height.
However, fig. 6 of Lu et al. disclose an uppermost surface of the etch stop layer (the dielectric layer 604 functioning as the etch stop layer) resides at a first height as measured from an
uppermost surface of the semiconductor substrate (inherently having semiconductor substrate for
forming semiconductor devices therein), wherein a lowermost surface of the lower ferroelectric
electrode (the lower electrode 635 functioning as the lower ferroelectric electrode) resides at a
second height as measured from an uppermost surface of the semiconductor substrate, the first
height being less than the second height. (because an uppermost surface of the etch stop layer is
lower than a lowermost surface of the lower ferroelectric electrode 635).

    PNG
    media_image5.png
    503
    767
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have modified the Yi et al. Sung et al. and WATANABE et al.’s device to
have an uppermost surface of the etch stop layer resides at a first height as measured from an
uppermost surface of the semiconductor substrate, wherein a lowermost surface of the lower
ferroelectric electrode resides at a second height as measured from an uppermost surface of the
semiconductor substrate, the first height being less than the second height as taught
by WATANABE et al. in order to enhance a stability operation of the semiconductor device
and reduce the manufacturing cost, as is known to one of ordinary skill in the art.


6.	Claim(s) 10 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (2015/0311251) in view of Nagamine et al. (9,196,823).
With regard to claim 10, YI e al. disclose an integrated circuit including a magnetoresistive random access memory (for example, see fig. 14, or 15) comprising:
a semiconductor substrate (for example, see paragraph [0023]);
a conductive feature (112) disposed over the semiconductor substrate;
a bottom electrode (117A) over the conductive feature (112), the bottom electrode (117A) including a central portion and a peripheral portion surrounding the central portion;
a magnetic tunnel junction (118A) over the central portion of the bottom electrode (117A);
a top electrode (119A) over the MTJ (118A); and
a sidewall spacer structure (123A) extending laterally and continuously from outer sidewalls of the MTJ (118A) to an outer sidewall (referred to as “C” by examiner’s annotation shown in fig. 14 below) of the bottom electrode (117A), wherein the outer sidewalls of the MTJ (118A) are in direct contact with inner sidewalls of the sidewall spacer structure (123A), wherein the sidewall spacer structure (123A) has a cross-section with a region (referred to as “P1” by examiner’s annotation shown in fig. 14 below) and a lower protrusion (referred to as “P2” by examiner’s annotation shown in fig. 14 below) extending below the region (P1) along an outer sidewall of the MTJ (118A), wherein the region (P1) has a top surface that is level with a top surface of the top electrode (119A), an inner sidewall of the region (P1) that contacts an outer sidewall of the top electrode (119A), and an outer sidewall (referred to as “D” by examiner’s annotation shown in fig. 14 below) of the region (P1) aligned with an outer sidewall (referred to as “C” by examiner’s annotation shown in fig. 14 below) of the bottom electrode (117A).

    PNG
    media_image6.png
    378
    540
    media_image6.png
    Greyscale





YI et al. do not clearly disclose a cross-section shape of the region in the sidewall spacer structure is rectangular.
However, Nagamine et al. disclose a cross-section shape of the region (referred to as “107A” by examiner’s annotation shown in fig. 1 below) in the sidewall spacer structure (107) is rectangular.

    PNG
    media_image7.png
    376
    543
    media_image7.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the YI et al.’s device to have a cross-section shape of the region in the sidewall spacer structure is rectangular as taught by Nagamine et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 11, YI e al. disclose a step portion (referred to as “117A1” by examiner’s annotation shown in fig. 14 below) of the lower electrode (117A) couples the central portion and the peripheral portion of the lower electrode (117A) to one another such that an upper surface (referred to as “B1” by examiner’s annotation shown in fig. 14 below) of the central portion is recessed relative to an upper surface (referred to as “B2” by examiner’s annotation shown in fig. 14 below) of the peripheral portion.

    PNG
    media_image3.png
    436
    674
    media_image3.png
    Greyscale







With regard to claim 12, YI e al. disclose the step portion (117A1) of the bottom electrode (117A) extends downwardly along inner sidewalls of a dielectric protection layer (111) to adjoin the central portion of the bottom electrode (117A).
With regard to claim 13, YI e al. disclose the dielectric protection layer (111) does not extend directly under the central portion of the bottom electrode (117A).
With regard to claim 14, YI e al. disclose the conductive feature (112) is a lower metal line extending horizontally through a dielectric layer (113), and wherein the dielectric protection layer (111) extends over the dielectric layer (113).
With regard to claim 15, YI e al. disclose the central portion, the step portion (117A1), and the peripheral portion are a continuous seamless body.
With regard to claim 16, YI e al. disclose an upper metal line (127A) over the top electrode (119A), wherein the upper metal line (127A) has a lower surface that is in direct contact with an upper surface of the top electrode (119A).
With regard to claim 17, YI e al. disclose the conductive feature (112) forming in a via (referred to as “112A” by examiner’s annotation shown in fig. 14 below) having a first width (referred to as “x1” by examiner’s annotation shown in fig. 14 below) measured in a first direction (x-direction), and the upper metal line (127A) has a second width (referred to as “x2” by examiner’s annotation shown in fig. 14 below) that is greater than the first width (x1), the second width (x2) also being measured in the first direction (x-direction).

    PNG
    media_image8.png
    394
    732
    media_image8.png
    Greyscale

7.	Claim(s) 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YI et al. (2015/0311251) in view of Li et al. (8,866,242).
With regard to claim 18, YI e al. disclose an integrated circuit including a magnetoresistive random access memory (for example, see fig. 14, or 15) comprising:
a semiconductor substrate (for example, see paragraph [0023]);
a conductive feature (112) disposed over the semiconductor substrate;
a bottom electrode (117A) over the conductive feature (112), the bottom electrode (117A) including a central portion and a peripheral portion surrounding the central portion; wherein an upper surface of the central portion of bottom electrode (117A) has a first height and an upper surface of the peripheral portion has a second height that differs from the first height;
a magnetic tunnel junction (118A) over the central portion of the bottom electrode (117A);
a top electrode (119A) over the MTJ (118A); and
a sidewall spacer structure (123A) extending laterally and continuously from outer sidewalls of the MTJ (118A) to an outer sidewall (referred to as “C” by examiner’s annotation shown in fig. 14 below) of the bottom electrode (117A).

    PNG
    media_image6.png
    378
    540
    media_image6.png
    Greyscale





YI et al. do not clearly disclose an upper surface of the sidewall spacer structure monotonically decreases in height from the outer sidewall of the MTJ to the outer sidewall of the bottom electrode.
However, Li et al. disclose an upper surface of the sidewall spacer structure (507) monotonically decreases in height from the outer sidewall of the MTJ to the outer sidewall of the bottom electrode (BE).

    PNG
    media_image9.png
    348
    726
    media_image9.png
    Greyscale




Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the YI et al.’s device to have an upper surface of the sidewall spacer structure monotonically decreases in height from the outer sidewall of the MTJ to the outer sidewall of the bottom electrode as taught by Li et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 19, YI e al. disclose a step portion (referred to as “117A1” by examiner’s annotation shown in fig. 14 below) of the bottom electrode (117A) couples the central portion and the peripheral portion of the bottom electrode (117A) to one another such that an upper surface (referred to as “B1” by examiner’s annotation shown in fig. 14 below) of the central portion is recessed relative to an upper surface (referred to as “B2” by examiner’s annotation shown in fig. 14 below) of the peripheral portion.

    PNG
    media_image3.png
    436
    674
    media_image3.png
    Greyscale


With regard to claim 20, YI e al. disclose the central portion, the step portion (117A1), and the peripheral portion are a continuous seamless body.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826